Citation Nr: 1633237	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, to include the residuals of a right ankle disability.  


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded this matter and instructed the RO to schedule the Veteran for a VA examination to determine the current nature, onset, and likely etiology of her fibromyalgia and to determine whether she had any residuals of the in-service right Achilles tendon tenderness.  The Board also requested that the RO contact the Veteran and identify any outstanding VA or private treatment records pertaining to her fibromyalgia, including records from Dr. J. Alloway, Dr. Gregory Jones, and the physician that opined her fibromyalgia could develop from a sprain, fall or break in service.

In October 2015, after several failed attempts to schedule the Veteran for the requested VA examination, the RO notified the Veteran that she could be evaluated by her private physician.  The RO sent the Veteran a VA Form 21-0960, Fibromyalgia Disability Benefits Questionnaire (DBQ), to be completed by the Veteran's private physician, Dr. Jones.  The RO did not provide a time limit regarding when this DBQ was to be completed and returned to VA.

On December 8, 2015, the RO issued a supplemental statement of the case (SSOC) which denied the Veteran's claim seeking entitlement to service connection for fibromyalgia, to include the residuals of a right ankle disability.  In the SSOC, the RO noted that the Veteran had not responded to its October 2015 letter requesting completion of the DBQ by the Veteran's private physician.  However, on December 21, 2015, the Veteran faxed a copy of the DBQ to the RO.  The DBQ was completed by Dr. Jones.  She also submitted copies of her private treatment records from Dr. J. Alloway of Physicians East along with authorization for VA to obtain the same.

On January 4, 2016, the Veteran contacted the RO and indicated that she never received the December 2015 SSOC.  She also noted that additional evidence had been submitted in support of her appeal.

To date, no SSOC has been issued addressing the evidence submitted by the Veteran since the Board's April 2015 remand, including the DBQ from Dr. Jones and the private treatment records from Dr. Alloway.  Additionally, given the Veteran's assertions that she never received the December 2015 SSOC and the fact that she has not waived RO consideration of such evidence, the Board finds it necessary to remand this matter for the issuance of an SSOC.  In doing so, however, the Board observes that the December 2015 DBQ from Dr. Jones is inadequate for adjudication purposes.  Specifically, Dr. Jones did not provide a medical opinion addressing the etiology of the Veteran's fibromyalgia, to include the residuals of a right ankle disability.  Further, Dr. Jones did not address any of the questions raised by the Board in its April 2015 Remand.  

Under these circumstances, the RO should obtain a VA medical opinion which takes into consideration the most recent DBQ and addresses (1) whether the Veteran has any residuals of the October 1982 in-service right Achilles tendon tenderness and assessment of stress syndrome; (2) whether it is "at least as likely as not" (50 percent or greater probability) that the Veteran's fibromyalgia is related to or had its onset in service, to include as a residual of the October 1982 in-service right Achilles tendon tenderness and assessment of stress syndrome; and (3) whether the Veteran's fibromyalgia is "at least as likely as not" related to a fall on her knees during active service, and her complaints of swelling and pain in her legs and ankles.  The VA examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should state why that is so.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain and associate with the record any available updated VA and private treatment records for the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and her representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  After completing the above development, obtain a VA medical opinion addressing the etiology of the Veteran's fibromyalgia, to include the residuals of a right ankle disability.  The electronic claims file, to include a copy of this Remand, must be made available to the examiner and the examiner must indicate that the pertinent medical records and lay statements have been reviewed.

After reviewing the service treatment records, the post-service VA and private treatment records, and the statements made by the Veteran, the VA examiner must provide a medical opinion addressing the following:

(a)  Whether the Veteran has any residuals of the October 1982 in-service right Achilles tendon tenderness and assessment of stress syndrome; 

(b)  Whether it is "at least as likely as not" (50 percent or greater probability) that the Veteran's fibromyalgia is related to or had its onset in service, to include as a residual of the October 1982 in-service right Achilles tendon tenderness and assessment of stress syndrome; and 

(c)  Whether the Veteran's fibromyalgia is "at least as likely as not" (50 percent or greater probability) related to a fall on her knees during active service, and her complaints of swelling and pain in her legs and ankles.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  After the development has been completed, the RO or the AMC must readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran must be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



